Opinion issued June 3, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00180-CR
———————————
Ray Deandre Robinson, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 180th District Court
Harris County, Texas

Trial Court Case No. 1203984
 

 
MEMORANDUM OPINION
          We lack jurisdiction to hear this
appeal.  Appellant Ray Deandre Robinson,
pleaded guilty to the offense of burglary of a habitation with intent to commit
theft, and in accordance with his plea bargain agreement with the State, the
trial court sentenced appellant to confinement for three years.   
          After the trial court sentenced appellant to punishment
that fell within the terms of the plea bargain agreement, the trial court
certified that this case is a plea-bargain case and the defendant has not right
to appeal.  Appellant did not request the
trial court's permission to appeal any per-trial matters, and the trial court
did not give permission for appellant to appeal.  Appellant filed a timely pro se notice of
appeal.  
          We conclude that the certification of right of appeal filed
by the trial court is supported by the record and that appellant has no right
of appeal due to the agreed plea bargain. 
Tex. R. App. P.
25.2(a).  Because appellant hs no right
of appeal, we must dismiss this appeal "without further action."  Chavez
v. State, 183 S.W.3d 675, 680 (Tex.Crim.App. 2006).
          Accordingly, the appeal is dismissed
for lack of jurisdiction.
          We deny any pending motions as moot. 
PER CURIAM
Panel consists of Justices Keyes, Hanks, and Higley.
Do not publish. 
 Tex. R. App. P. 47.2(b).